Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gharpure et al (US 2018/0356876 A1), hereinafter Gharpure..

Claim 1. A development system for a data storage device, comprising:  
 2a power supply fixture; and 3a host, operating the power supply fixture and a data storage device, wherein the 4data storage device has a non-volatile memory, a controller and a cache 5memory, 6wherein:  
Gharpure: [0014-0015] “FIG. 1 illustrates an information handling system 100 [correspond to host] including a processor 102, a memory 104, a northbridge/chipset 106, a PCI bus 108, a universal serial bus (USB) controller 110, a USB 112, a keyboard device controller 114, a mouse device controller 116, an ATA bus controller 120, an ATA bus 122, a hard drive device controller 124, a compact disk read only memory (CD ROM) device controller 126, a video graphics array (VGA) device controller 130, a network interface controller (MC) 140, a wireless local area network (WLAN) controller 150, a serial peripheral interface (SPI)/I2C bus 160, a NVRAM 170, a baseboard management controller (BMC) 180, and one or more power supply units (PSUs) including PSU 190. [correspond to power supply fixture] NVRAM 170 can store BIOS 172. Information handling system 100 can include additional components and additional busses, not shown for clarity. For example, system 100 can include multiple processor cores, audio devices, and the like. While a particular arrangement of bus technologies and interconnections is illustrated for the purpose of example, one of skill will appreciate that the techniques disclosed herein are applicable to other system architectures. System 100 can include multiple CPUs and redundant bus controllers. One ore more components can be integrated together. For example, portions of northbridge/chipset 106 can be integrated within CPU 102. Additional components of information handling system 100 can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices, and 
[0021] “FIG. 2 shows PSU 190 according to a specific embodiment of the present disclosure. PSU 190 includes an input for receiving mains power 201, a fuse 202, a bridge rectifier 203, a capacitor 204, a power-factor correction (PFC) circuit 205 including a jump diode 206, a boost inductor 207, a boost transistor 208, a boost diode 209, a bulk capacitor 210. PSU 190 further includes a DC-DC converter 211, a sense resistor 212, and a PSU control circuit 220. PSU Control circuit 220 includes a microcontroller 221. …”
Gharpure discloses 7the host operates the power supply fixture to power the data storage device, and 8operates the power supply fixture to trigger the controller to start a power-9loss protection procedure at a first time point; 
Gharpure: [0032] “FIG. 5 shows a method 500 for adjusting the operation of information handling system 100 based on a hold-up time of PSU 200 according to a specific embodiment of the present disclosure. In particular, method 500 illustrates a method for tuning the operation of system 100 so that PSU 190 is capable of providing adequate operating power following a loss of mains power to save processor state into persistent memory. [correspond to operates the power supply fixture to trigger the controller to start a power-9loss protection procedure at a first time point] Method 500 begins at block 501, similar to block 401 above, where the total hold-up energy of a power supply is determined. For example, method 300 can be used to determine total hold-up energy of PSU 190. At block 502, the current loading of the power supply is determined. For example, equation 3 can be used to determine Pbulk, representing a sum of all loads 
Gharpure discloses 10according to time taken by the power-loss procedure, the host optimizes 11capacitance of a capacitor for implementation of a backup power supply 12to be coupled to the data storage device for production.  
Gharpure: [0029-0031] “At block 307, the capacitance of bulk capacitor 210, Cbulk, can be determined based on equations 1 and 3:
Cbulk=2×Pbulk×t/(Vbulk_ini.sup.2−Vbulk_final.sup.2)  (4)
A total amount of energy that can be provided by PSU 190 based on the capacitance of bulk capacitor 210, referred herein as a total hold-up energy, can be determined based on the capacitance of bulk capacitor 210, the initial voltage at bulk capacitor 210, and a minimum voltage at bulk capacitor necessary for PSU to provide proper voltage regulation, Vbulk_min:
Etot=½×Cbulk×(Vbulk_ini.sup.2−Vbulk_min.sup.2)  (5)
In an embodiment, Vbulk_min can be specified by the manufacturer and stored at a register at PSU control circuit 220. The total available energy Etot can be used to 


Regarding Claim 11, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 12 and 12.
Gharpure discloses 2the controller flushes data from the cache memory to the non-volatile memory in 3the power-loss protection procedure.  
Gharpure: [0032] “FIG. 5 shows a method 500 for adjusting the operation of information handling system 100 based on a hold-up time of PSU 200 according to a specific embodiment of the present disclosure. In particular, method 500 illustrates a method for tuning the operation of system 100 so that PSU 190 is capable of providing adequate operating power following a loss of mains power to save processor state into persistent memory. Method 500 begins at block 501, similar to block 401 above, where the total hold-up energy of a power supply is determined. For example, method 300 can be used to determine total hold-up energy of PSU 190. At block 502, the current loading of the power supply is determined. For example, equation 3 can be used to determine Pbulk, representing a sum of all loads placed on PSU 190, both external and internal. At block 503, a total hold-up time of the PSU can be determined based on load presented to the PSU and the hold-up energy of the PSU. In other words, how long energy stored at bulk capacitor 210 can continue to provide power to information handling system 100 before the bulk voltage decreases to a value that causes PSU 190 to no longer provide a specified regulated voltage level. Method 500 concludes at block 504 where operation of the information handling system is adjusted based on the calculated hold-up time. For example, an allocation of write-back cache can be optimized so that the caches can be flushed to memory before the hold-up energy available in PSU 190 is exhausted.”

Claim 13 and 13.
2the power supply fixture comprises a processor, a power source and a pin 3connected to the data storage device;  
Gharpure: [0021] FIG. 2 shows PSU 190 according to a specific embodiment of the present disclosure. PSU 190 includes an input for receiving mains power 201, a fuse 202, a bridge rectifier 203, a capacitor 204, a power-factor correction (PFC) circuit 205 including a jump diode 206, a boost inductor 207, a boost transistor 208, a boost diode 209, a bulk capacitor 210. PSU 190 further includes a DC-DC converter 211, a sense resistor 212, and a PSU control circuit 220. PSU Control circuit 220 includes a microcontroller 221. A magnitude of the mains power voltage is indicated by V.sub.in, and a magnitude of mains current is indicated by I.sub.in. PSU 190 generates output voltage V.sub.o that is provided to components of information handling system 100. A magnitude of current provided by PSU 190 to information handling system 100, indicated by I.sub.avg, can be determined based on a voltage drop across sense resistor 212. A bulk voltage stored at bulk capacitor 210 is indicated by +/−V.sub.bulk.”
Circuitry is conned by wire and pin connector. 
Gharpure discloses 4the host requests the processor to operate the power source to power the data 5storage device; and 6the host requests the processor to change a signal on the pin to trigger the 7controller to perform the power-loss protection procedure at the first time 8point.  
Gharpure:[ 0012] “An information handling system can include a power supply to convert mains electric power, such as alternating-current received at homes and businesses, to direct-current at particular voltage and current levels needed to power components of the information handling system. [correspond to the host requests the 
[0020] “Memory 104 can include dynamic random-access memory (DRAM) and/or non-volatile dual in-line memory modules (NVDIMMs). NVDIMMs combine DRAM with non-volatile random-access memory (NVRAM), and can provide so-called persistent memory. For example, in response to a power failure, CPU 102 can utilize the limited energy available in a power supply to flush all processor caches to memory 104. Accordingly, PSU 190 must provide adequate stored energy to complete write-back cache flushing after mains power is lost. Information handling system 100 can then initiate a save operation whereby information stored at volatile memory within memory 104 is transferred to non-volatile memory at memory 104. An information handling system can include a backup power source, such as a battery, a super-capacitor, or a combination thereof to provide power needed to complete the save operation.” 
Gharpure: [0032] “FIG. 5 shows a method 500 for adjusting the operation of information handling system 100 based on a hold-up time of PSU 200 according to a specific embodiment of the present disclosure. In particular, method 500 illustrates a method for tuning the operation of system 100 so that PSU 190 is capable of providing adequate operating power following a loss of mains power to save processor state into persistent memory. [correspond to the host requests the processor to change a signal on the pin to trigger the 7controller to perform the power-loss protection procedure at the first time 8point] Method 500 begins at block 501, similar to block 401 above, where the total hold-up energy of a power supply is determined. For example, method 300 can be used to determine total hold-up energy of PSU 190. At block 502, the current loading of the power supply is determined. For example, equation 3 can be used to determine Pbulk, representing a sum of all loads placed on PSU 190, both external and internal. At block 503, a total hold-up time of the PSU can be determined based on load presented to the PSU and the hold-up energy of the PSU. In other words, how long energy stored at bulk capacitor 210 can continue to provide power to information handling system 100 before the bulk voltage decreases to a value that causes PSU 190 to no longer provide a specified regulated voltage level. Method 500 concludes at block 504 where operation of the information handling system is adjusted based on the calculated hold-up time. For example, an allocation of write-back cache can be optimized so that the caches can be flushed to memory before the hold-up energy available in PSU 190 is exhausted.”

Claim 4 and 14.
Gharpure discloses 17the host requests the processor to change the status of the power source and thereby the signal on the pin is changed and the power source originally 4supplying operational power to the data storage device is switched to 5supplying backup power to the data storage device; and 6the backup power degrades to simulate discharging behavior of the capacitor.  
Gharpure: [0020] “For example, in response to a power failure, CPU 102 can utilize the limited energy available in a power supply to flush all processor caches to memory 104. Accordingly, PSU 190 must provide adequate stored energy to complete write-back cache flushing after mains power is lost. Information handling system 100 can then initiate a save operation whereby information stored at volatile memory within memory 104 is transferred to non-volatile memory at memory 104. An information handling system can include a backup power source, such as a battery, a super-capacitor, or a combination thereof to provide power needed to complete the save operation. [correspond to the host requests the processor to change the status of the power source]”
[0022-0023] “During operation, bridge rectifier 203 provides full-wave rectification of mains power 201 received via fuse 202. Capacitor 204 is connected across the output of rectifier 203 to provide high-frequency filtering. Direct current at the output of rectifier 203 is provided to PFC circuit 205. Jump diode 206 provides initial charging of bulk capacitor 210. PSU control circuit 220 can provide a pulse-width modulated control signal, labeled PFC Control in FIG. 2, to boost transistor 208. In a first mode of operation, PSU control circuit 220 can continuously adjust PFC control signal so that 

Claim 15 and 15.
Gharpure discloses 2prior to the first time point, the host operates the controller to generate demands 3for data flushing.  
Gharpure: [0020] “Memory 104 can include dynamic random-access memory (DRAM) and/or non-volatile dual in-line memory modules (NVDIMMs). NVDIMMs combine DRAM with non-volatile random-access memory (NVRAM), and can provide so-called persistent memory. For example, in response to a power failure, CPU 102 can utilize the limited energy available in a power supply to flush all processor caches to memory 104. [correspond to prior to the first time point, the host operates the controller to generate demands 3for data flushing] Accordingly, PSU 190 must provide adequate stored energy to complete write-back cache flushing after mains power is lost. Information handling system 100 can then initiate a save operation whereby information stored at volatile memory within memory 104 is transferred to non-volatile memory at memory 104. An information handling system can include a backup power source, such as a battery, a super-capacitor, or a combination thereof to provide power needed to complete the save operation.”


Claim 16 and 16.
Gharpure discloses 2at a second time point that comes later than the first time point, the host requests 3the processor to stop the power source from powering the data storage 4device.  
Gharpure: [0020] “Memory 104 can include dynamic random-access memory (DRAM) and/or non-volatile dual in-line memory modules (NVDIMMs). NVDIMMs combine DRAM with non-volatile random-access memory (NVRAM), and can provide so-called persistent memory. For example, in response to a power failure, CPU 102 can utilize the limited energy available in a power supply to flush all processor caches to memory 104. Accordingly, PSU 190 must provide adequate stored energy to complete write-back cache flushing after mains power is lost. [correspond to 2at a second time point that comes later than the first time point, the host requests 3the processor to stop the power source from powering the data storage 4device] Information handling system 100 can then initiate a save operation whereby information stored at volatile memory within memory 104 is transferred to non-volatile memory at memory 104. An information handling system can include a backup power source, such as a battery, a super-capacitor, or a combination thereof to provide power needed to complete the save operation.” 
When PSU provide adequate stored energy to complete write-back cache flushing after mains power is lost indicate that the host (system) request the processor to use backup power source for powering the components of the system. In other words, the main power source is stopped before changing to the backup power source.

Claim 17 and 17.  
Gharpure discloses 2at a third time point that comes later than the second time point, the host requests 3the processor to operate the power source to power the data storage device 4again and, through the controller, 
Gharpure: [0023] “In a second mode of operation, PSU control circuit 220 is configured to perform operations to determine a capacitance of bulk capacitor 210. In one embodiment, PSU control circuit 220 can deactivate boost transistor 208 for a predetermined period of time, such as five milliseconds, thereby disabling the PFC circuit 205 from charging bulk capacitor 210 during the deactivated interval. During the period of time, PSU 200 continues to provide power to information handling system 100, partially discharging bulk capacitor 210, and causing voltage V.sub.bulk to decrease. PSU control circuit 220 can measure an initial value of voltage V.sub.bulk immediately prior to deactivating boost transistor 208 (Vbulk_ini) and measure a final value of voltage V.sub.bulk at the end of the interval (Vbulk_final). At the end of the time period, the PFC Control signal is reactivated and normal operation of PFC circuit 205 resumes. [correspond to at a third time point that comes later than the second time point, the host requests 3the processor to operate the power source to power the data storage device 4again and, through the controller] A difference between the values Vbulk_ini and Vbulk_final can be used to determine a capacitance of bulk capacitor 210 as described below. Alternatively, PSU control circuit 220 can determine the capacitance of bulk capacitor 210 based on a measurement of an alternating current flowing in bulk capacitor 210 and a measurement of an alternating voltage across bulk capacitor 210 
Gharpure discloses the host verifies the power-loss 5procedure to determine the time taken by the power-loss procedure.  
Gharpure [0032] “FIG. 5 shows a method 500 for adjusting the operation of information handling system 100 based on a hold-up time of PSU 200 according to a specific embodiment of the present disclosure. In particular, method 500 illustrates a method for tuning the operation of system 100 so that PSU 190 is capable of providing adequate operating power following a loss of mains power to save processor state into persistent memory. Method 500 begins at block 501, similar to block 401 above, where the total hold-up energy of a power supply is determined. For example, method 300 can be used to determine total hold-up energy of PSU 190. At block 502, the current loading of the power supply is determined. For example, equation 3 can be used to determine Pbulk, representing a sum of all loads placed on PSU 190, both external and internal. At block 503, a total hold-up time of the PSU can be determined based on load presented to the PSU and the hold-up energy of the PSU. [correspond to the host verifies the power-loss 5procedure to determine the time taken by the power-loss procedure] In other words, how long energy stored at bulk capacitor 210 can continue to provide power to information handling system 100 before the bulk voltage decreases to a value that causes PSU 190 to no longer provide a specified regulated voltage level. Method 500 concludes at block 504 where operation of the information handling system is adjusted based on the calculated hold-up time. For example, an allocation of write-back cache 

Claim 1810 and 20. 
Gharpure discloses the host requests the processor to evaluate an active current that the power source 3supplies to the data storage device; and 4optimization of the capacitance of the capacitor depends on the evaluated active 5current and the time taken by the power-loss procedure.  
Gharpure: [0029-0031] “At block 307, the capacitance of bulk capacitor 210, Cbulk, can be determined based on equations 1 and 3:
Cbulk=2×Pbulk×t/(Vbulk_ini.sup.2−Vbulk_final.sup.2)  (4)
A total amount of energy that can be provided by PSU 190 based on the capacitance of bulk capacitor 210, referred herein as a total hold-up energy, can be determined based on the capacitance of bulk capacitor 210, the initial voltage at bulk capacitor 210, and a minimum voltage at bulk capacitor necessary for PSU to provide proper voltage regulation, Vbulk_min:
Etot=½×Cbulk×(Vbulk_ini.sup.2−Vbulk_min.sup.2)  (5)
[correspond to the host requests the processor to evaluate an active current that the power source 3supplies to the data storage device]
In an embodiment, Vbulk_min can be specified by the manufacturer and stored at a register at PSU control circuit 220. The total available energy Etot can be used to optimize performance of information handling system 100 as described below with reference to FIGS. 4 and 5. FIG. 4 shows a method 400 for adjusting operation of  Method 400 begins at block 401 where the total hold-up energy of a power supply is determined. For example, method 300 can be used to determine total hold-up energy of PSU 190. At block 402, the current loading of the power supply is determined. For example, equation 3 can be used to determine Pbulk, representing a sum of all loads placed on PSU 190, both external and internal. The load on PSU 190 can vary over time based on computations and other activities performed by information handling system 100, and the load determined at block 402 can be inflated to take these factors into consideration. For example, the load can reflect a worst-case estimate of how much power may be consumed by system 100 during a disruption in mains power. Method 400 continues at block 403 where a mains power quality is determined. In the present context, mains power quality is a measure of the duration of mains power interruptions or brown-outs, the latter including momentary reductions in the voltage of mains power. For example, mains power can be monitored to identify the frequency and duration of power interruptions. Method 400 concludes at block 404 where operation of an information handling system can be adjusted based on the hold-up energy and based on the mains power quality. ...”
[0032] “FIG. 5 shows a method 500 for adjusting the operation of information handling system 100 based on a hold-up time of PSU 200 according to a specific embodiment of the present disclosure. In particular, method 500 illustrates a method for tuning the 

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 

2) Kanno (US 2018/0267827 A1) teaches an information processing device connectable to a plurality of storage devices includes a power source circuit configured to supply power from a backup power source to each of the plurality of storage devices in response to a power loss event, and a processor. The processor is configured to transmit, to each of the storage devices, a first instruction to save user data that have been transmitted to the storage device and have not been written in a non-volatile manner, in response to the power loss event, and transmit, to at least one of the storage devices, a second instruction to save updated address translation information that corresponds to the user data and has not been reflected in an address translation table, 
3) Chou (US 2017/0091042 A1) teaches a method that enable a graceful removal of power using a microcontroller controller in communication with a backup power supply so that the data protection for a large number of storage devices is achieved at a low cost.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 18 and 18
“2when verification of the power-loss procedure fails, the host postpones the second 3time point and repeats the verification of the power-loss procedure to 4determine the time taken by the power-loss procedure again.”  
Claim 19 and 19.
“2when verification of the power-loss procedure fails, the host modifies the power- 3loss procedure and repeats the verification of the power-loss procedure to determine the time taken by the power-loss procedure again.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148